Citation Nr: 0725979	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  94-45 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke Virginia.  The veteran currently resides within the 
jurisdiction of the Waco VARO.

The veteran testified at hearings before the Board in October 
1998 and May 2004.  

In July 2004, for good cause shown, the Board granted the 
veteran's motion to advance this case on the Board's docket 
pursuant to the authority of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2006).

The Board previously remanded this matter in February 1999, 
July 2003, August 2004 and August 2006.


FINDINGS OF FACT

1.  A right knee disorder pre-existed active duty service.  

2.  A right knee disorder did not increase in severity during 
service. 


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a July 2001 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter advised the veteran to submit any relevant records in 
his possession.    

An August 2006 letter provided the veteran with notice 
regarding how disability ratings and effective dates are 
determined.

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was provided after the initial rating decision.  To 
the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  He had the opportunity to submit additional 
argument and evidence.  The claim has been readjudicated 
following the content-complying notice, as evidenced by the 
supplemental statements of the case.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (holding that a timing error 
can be cured when VA employs proper subsequent process).

The Board finds that the requirements of the duty to notify 
have been met.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  All the VCAA requires is 
that the duty to notify is satisfied, and that appellants be 
given the opportunity to submit information and evidence in 
support of their claims. Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).


B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate this claim.  The 
RO obtained the relevant evidence, including service medical 
records and post-service private and VA medical records.   
The veteran had a VA examination in 2004, from which a 
medical opinion was obtained.  An independent medical expert 
opinion (IME) has also been obtained in this case.  The 
veteran has not identified any outstanding evidence that is 
relevant to the claim on appeal.  Therefore, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to this claim.  

II. Analysis of Claim

The veteran claims service connection for a right knee 
disability.  The veteran contends that he injured his knee in 
basic training.   

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service, or if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran who served at least six months during a period of 
war or during peacetime after January 1, 1947, is presumed to 
have been in sound condition when examined, accepted and 
enrolled in service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where evidence 
or medical judgment is such as to warrant a finding that an 
injury or disease existed prior thereto.  38 U.S.C.A. 
§§ 1111,1132 (West 2002);.  

The term "noted" denotes only such conditions that are 
recorded in examination reports.  38 C.F.R. § 3.304(b) 
(2006).  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other evidence in determinations as to inception.  
38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 
(1994).  The presumption of soundness attaches only where 
there has been an induction examination in which the later-
complained of disability was not detected.  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991). 

VA's General Counsel determined in VAOPGCREC 3-2003 that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
burden of proof is on the government to rebut the presumption 
of sound condition by showing that a disability existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993) ; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a) (2006).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).  

Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The veteran had active service from April 1979 to May 1979.  
In this case, because the veteran served for less than six 
months, the presumption of soundness does not apply.  
Nonetheless, there is evidence that the veteran's right knee 
disability 
pre-existed service.  Private medical records indicate that 
the veteran was hospitalized in March 1974 after sustaining a 
muscular violence injury to the right knee with a secondary 
avulsion fracture.  He underwent an open reduction internal 
fixation.   

The report of the veteran's entrance examination reflects 
that a knee condition was not noted during the February 1979 
enlistment examination.  However, entries in the service 
medical records reflect that the veteran reported a history 
of right knee surgery.  The veteran also testified at the 
October 1998 Board hearing that he had surgery on the right 
knee in 1974.  In addition, a 2004 VA examination and a 2006 
independent medical expert opinion found that a right knee 
injury pre-existed service.  As there is clear evidence in 
this case that a right knee condition preexisted service, the 
issue before the Board is whether the preexisting injury was 
aggravated during service.  

Service medical records indicate that the veteran was seen on 
several occasions in April and May 1979 for right knee and 
leg pain.  Records show that the veteran was placed on a 14-
day physical profile in May 1979 and was restricted from 
crawling, stooping, running, jumping, prolonged standing or 
marching or strenuous physical activity.

The veteran was separated from service in May 1979.   The 
veteran asserts in various statements, including the 
September 1994 notice of disagreement, that he was discharged 
from service because of his right knee disability.  Service 
medical records do not support the veteran's assertion of 
medical discharge.  Service records show that the veteran 
received counseling in service because of constant reports to 
sick call.  Counseling records note that the veteran 
disinterested in training and had an unwillingness to adapt.  
Records show that separation was recommended due to 
"marginal or nonproductive performance."   The veteran did 
not undergo a separation examination.

Post-service evidence of treatment for of the right knee is 
shown from 1994 to the present.  Workers' compensation show 
that the veteran reportedly sustained a knee injury in 1994 
when he twisted his right knee while lifting another worker 
out of a hole in the ground.  The veteran's complaints 
included pain and locking in the right knee.  In May 1994, 
the veteran underwent an arthroscopic partial lateral 
meniscectomy and debridement of the right knee.  

Records dated in April 1995 reflect that the veteran 
presented with complaints of right knee pain after a car 
accident.  He complained of severe pain in the knee.  The 
veteran underwent total knee replacement in May 1995.  
Approximately two weeks after the knee replacement surgery, 
records reflect that the veteran was seen with complaints of 
bleeding of the right knee.  The veteran was diagnosed with a 
methicillin resistant staph aureus infection of the knee and 
underwent surgery in June 1996 for removal of right knee 
implants.    

VA medical records document a current diagnosis of chronic 
osteomyelitis of the right knee and residuals of 
osteoarthritis of the right knee.  The VA records reflect 
complaints of significant knee pain.  These records note a 
history of ongoing debridements of the right knee since 1995.  
The veteran underwent fusion of the right knee in 2004. 

As noted previously, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson, 
supra.  
In this case, the medical evidence of record weighs against a 
finding of a nexus between the veteran's service and the 
aggravation of a right knee injury.

Statements from a private orthopedic physician, Dr. C.J., 
M.D., dated in 1995 and 1996, reflect an opinion that the 
veteran is totally disabled due to his knee condition but do 
not provide any evidence that the veteran's knee disability 
was aggravated during service.

The veteran underwent a VA examination in August 2004.  A 
report of that examination indicates that the examiner 
interviewed the veteran.  The veteran reported that he began 
having knee problems in service in 1979 after he fell while 
performing training exercises.  He was treated with Motrin 
and Tylenol.  The veteran reported that he was discharged 
because of his knee condition.  The examiner noted that the 
veteran reported four months of military service but records 
showed one and a half months of service.  

The veteran reported to the examiner that his knee condition 
worsened over time.  He reported that he injured his knee in 
1994 at work and in a motor vehicle accident.  The examiner 
noted that the veteran had arthroscopic knee surgery in 1992 
and underwent a total knee replacement in 1994.  The examiner 
noted that the veteran developed an infection in the knee 
after the surgery.  The veteran was required to have 
surgeries for treatment of osteomyelitis.  The veteran 
reported constant pain in the knee.   The veteran also 
reported swelling, fatigue and lack of endurance in the knee.  
The VA examiner diagnosed residuals of severe osteoarthritis 
of the right knee, status post total knee replacement and 
status post right knee fixation.  The examiner opined that 
the veteran's right knee injury is not secondary to an event 
or injury in service.  The examiner noted that the veteran 
had a traumatic injury with a secondary avulsion fracture in 
1974 that was required to have open reduction internal 
fixation.  The examiner noted that the veteran was seen in 
April 1979 with complaints of giving out of the right knee.  
The examiner stated that the giving out of the right knee was 
a preexisting condition because "give-outs" of the knee do 
not develop in two weeks of physical training.  The examiner 
further stated that the veteran was in the military for one 
and a half months and was in sick leave most of the time.  
The examiner noted that the veteran was placed on physical 
profile for part of his time in service and did not do 
physical training during that time.   In reviewing the post-
service record, the examiner noted a history of surgeries in 
1992 and 1994 when the veteran was involved in a car 
accident.  The examiner noted that the veteran had 
complications from the 1994 surgery with septic arthritis and 
osteomyelitis due to the veteran's uncontrolled diabetes 
mellitus.  The examiner concluded that the veteran's right 
knee condition pre-existed military service and was not 
aggravated or increased 

In an opinion dated in November 2004, a VA orthopedic 
physician opined that the veteran's knee injury was 
aggravated during basic training.  The VA physician noted the 
veteran's report of a fall during basic training, followed by 
a popping noise in the knee.   The examiner reasoned that 
this injury is commonly associated with internal derangement 
of the knee.  The VA physician noted that MRI technology was 
not available at the time of the injury.  The VA physician 
stated that it is known that many similar injuries produce 
anatomic tissue changes which lead later to progressive 
debilitation and surgery.  The VA physician concluded that it 
was as least as likely as not that the injury sustained in 
basic training contributed to the progressive worsening of 
the knee condition, which ultimately led to the decision to 
undertake joint replacement surgery.  

In May 2006, the Board obtained an IME opinion from an 
orthopedic physician.   The physician reviewed the claims 
file. The physician noted the knee injury the veteran had 
prior to entry into service in April 1979.  The physician 
stated that the veteran sustained an avulsion fracture of the 
right knee at age 15 and underwent surgery in the form of 
open reduction and internal fixation.  The physician noted 
that the radiographic report suggested that the operation was 
successful in reducing the fracture.  The leg was placed in a 
cylinder cast after the surgery.      

The physician was asked to review the claims file and 
determine whether it was at least as likely as not that the 
orthopedic pathology that characterized the veteran's pre-
service right knee disorder underwent a permanent increase in 
severity during his period of active duty.  The physician 
opined that the orthopedic pathology did not undergo a 
permanent increase in severity during the veteran's active 
duty service.  The physician noted that the veteran was seen 
during service with complaints of the right leg giving out.  
The physician noted that the veteran had difficulty running 
and marching.  The physician noted that records dated in 
April 1979 showed that the veteran reported that the knee had 
been hurting since he had surgery two years prior.  There was 
no indication in any of the notes that there was a specific 
injury to the knee during military training.  The physician 
opined that the complaints that surfaced during military 
training appeared to have been a continuation of ongoing 
problems with the knee.  The physician noted that a review of 
the notes shows a paucity of physical findings.  Other than 
the surgical scar, there was no swelling or effusion.  The 
joint was described as stable.  There was no record of 
crepitus or soft tissue damage.  The physician stated that, 
based on the information available, the veteran did not 
appear to have sustained an injury to the right knee while in 
the military.  The physician opined that the veteran 
experienced an exacerbation of pre-existing symptomatology.  
The physician opined that the record does not appear to 
suggest that this exacerbation would have led to permanent 
impairment.  The physician concluded that the orthopedic 
pathology that characterized the veteran's pre-service right 
knee disorder did not undergo a permanent increase in 
severity during his period of active duty.

In addition, numerous VA medical records contain a medical 
history of a knee injury during service in 1979, apparently 
based upon the veteran's reported history.  The Court has 
held that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  The Court has also held that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
 
Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  The weight placed on 
a medical professional's opinion depends on factors such as 
the reasoning employed by the medical professional and 
whether or not, and the extent to which, he or she reviewed 
prior clinical records and other evidence.  Id.
In this case, the Board accords greater probative weight to 
the 2006 IME opinion and the 2006 VA examination, both of 
which found that the veteran's pre-existing right knee 
disability was not aggravated during service.  The VA 
physician who opined in November 2004 that the veteran's 
right knee condition was aggravated by his service injuries 
appears to have based this opinion on a review of VA 
examination reports.  He did not indicate that he reviewed 
the reports of pre-service treatment for the right knee or 
the service medical records.  In contrast, the VA examiner 
who found no nexus to service based his opinion on a thorough 
review of the pre-service treatment reports, as well as the 
service medical records and post-service treatment records.   
The independent medical expert also reviewed the veteran's 
service medical records and pre-service treatment records and 
concluded that the veteran's symptoms in service represented 
an exacerbation of symptoms that would not have led to 
permanent impairment.  

The Board concludes that there is clear and unmistakable 
evidence that the veteran's right knee disorder preexisted 
service and was not aggravated therein.  Accordingly, the 
claim is denied.   


ORDER

Service connection for a right knee disorder is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


